PER CURIAM.
We have examined the record in light of the appellate presentment and find no harmful or reversible error. We specifically reject appellant’s argument that the trial court erred in refusing to ■ admit the deposition of Tatsuo Rushing, appellees’ witness, for impeachment purposes for the reason that appellant did not properly lay a predicate in accordance with Hancock v. *829McDonald, Fla.App.1963, 148 So.2d 56. Also see 35 Fla.Jur., Witnesses, §§ 240-248.
Affirmed.
CROSS, C. J., and WALDEN and REED, JJ., concur.